970 So. 2d 911 (2007)
Robert L. EMMANS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-231.
District Court of Appeal of Florida, Fifth District.
December 26, 2007.
*912 James S. Purdy, Public Defender, and Anne Moorman Reeves, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Douglas T. Squire, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Westerheide v. State, 831 So. 2d 93 (Fla.2002); Masters v. State, 958 So. 2d 973 (Fla. 5th DCA 2007), rev. denied, 966 So. 2d 967 (Fla. Aug.31, 2007).
SAWAYA, TORPY and EVANDER, JJ., concur.